Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 1 of 15




                      EXHIBIT A
           Superior Court Opinion
                             On
                    Direct Appeal
'\
     ,            Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 2 of 15




           J. 17001/89
           COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                              Appellee                .          PENNSYLVANIA

                        v.                            .   No. 3297 Philadelphia 1986

                                                      .
           MAJOR GEORGE TILLERY, , .
                                                      .
                              Appellant ··




                                         JUDGMENT

              ON CoNsmERATION WHEREOF, it is now here ordered and adjudged by this Court

         that the judgment of the Court of Common Pl eas of PHTLADELPHTA         County
         be, and the same is hereby       AFFTRMED.




                                                BY THE COURT:




         Dated:                  -----
                     MAY 3(). 1989
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 3 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 4 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 5 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 6 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 7 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 8 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 9 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 10 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 11 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 12 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 13 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 14 of 15
Case 2:20-cv-02675-PBT Document 13-1 Filed 02/05/21 Page 15 of 15
